Citation Nr: 0520776	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-32 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for cardiovascular 
disorder, to include coronary artery disease.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran has verified active duty service from January 
1965 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In March 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although the RO has provided the veteran with adequate VCAA 
regarding the issue of entitlement to service connection for 
cardiovascular disorder, to include coronary artery disease, 
and the veteran has indicated that he has no further evidence 
to submit, the Board notes that a review of the evidence of 
record reveals that further private treatment records may be 
available.  These treatment records could be relevant to the 
veteran's claim.  Therefore, further development is required.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The 
veteran should be requested to provide detailed information 
regarding the name and address of all private physicians who 
have treated him for his cardiovascular disorder since his 
discharge from service and the dates and times when his 
physicians allegedly treated his claimed disability.  The 
veteran should be either advised to attempt to either secure 
copies of any treatment records or provide authorization for 
the RO to obtain the relevant records.  The RO should assist 
him in any such attempts.

The Board notes that the veteran received VA treatment at the 
VA Medical Center in Charleston, Virginia, in December 1975 
for an episode diagnosed as dizziness that was probably 
secondary to hyperventilation.  The veteran alleges that this 
was a misdiagnosis of his cardiovascular disorder.  Moreover, 
the veteran has also alleged that he was transferred to the 
West Haven, Connecticut VA Medical Center in 1975 for 
treatment.  Copies of any available VA treatment records from 
these facilities, from the date of the veteran's discharge to 
the present, need to be obtained and incorporated in the 
claims files.  It is important to note that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of that claims, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The veteran has repeatedly indicated that he is receiving 
disability benefits from the Social Security Administration 
(SSA) presumably for the claimed disability.  The evidence of 
record does not indicate that the SSA decision or any 
associated medical records have been associated with the 
veteran's claims files.  If such SSA decision and medical 
records exist, they should be obtained and incorporated into 
the claims files.  38 U.S.C. § 5103A (West 2002).  

During the pendency of the veteran's appeal, he has alleged 
that his current cardiovascular disorder been either caused 
or aggravated by his service and has advanced several 
theories to support his allegations.  Initially, his alleges 
that his cardiovascular disorder was first manifested in 
service, but was misdiagnosed.  He also alleges that his 
exposure to high levels of carbon monoxide and asbestos in 
the boiler room aboard the USS Blandy during service caused 
his current cardiovascular disorder.  Alternatively, the 
veteran alleges that his taking Copyronil, prescribed for him 
during service, caused his current cardiovascular disorder.  
Two letters from private physicians, both dated in November 
2002, note that a December 1975 VA treatment record indicates 
that an EKG study conducted at that time revealed some 
abnormalities.  One physician opines that the interpretation 
of the EKG would suggest that there was an abnormality at 
least at that time, while the other physician further opined 
that, with the veteran's predisposing background, that these 
findings might suggest the occurrence of inferior infarction 
at some prior date.  He further opines that because of the 
hypercholesterolemia it would certainly seem difficult to 
categorically exclude the possibility of a small myocardial 
infraction in 1966.  These opinions appear to be based solely 
on the December 1975 treatment record and on the veteran's 
stated history.  There does not appear to be any medical 
opinion of record that indicates a thorough review of the 
medical evidence of record or addressing all of the veteran's 
alternative theories of in-service incurrence of his current 
cardiovascular disorder.  For the above reasons, the veteran 
should be afforded an appropriate VA examination and opinions 
should be requested discussing the etiology of any diagnosed 
cardiovascular disorder, to include coronary artery disease.  
38 U.S.C.A. § 5103A (West 2002).

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
identified treatment records which have 
yet to be secured.  The RO should further 
secure all records of treatment from the 
VA Medical Centers in Charleston, 
Virginia, and in West Haven, Connecticut, 
dated from 1968 to the present.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

3.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.

4.  Thereafter, the RO should schedule 
the veteran for an appropriate VA 
examination to evaluate the nature of any 
current cardiovascular disorder, to 
include to coronary artery disease, found 
to be present.  The claims folders and a 
separate copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All indicated 
studies should be performed.  The 
examiner, based on the medical findings 
and a review of the claims folders, 
should offer opinions as to whether it is 
as likely as not that the veteran's 
current cardiovascular disorder, to 
include coronary artery disease, had its 
onset in service or within one year of 
the veteran's discharge from service, or 
whether it is the result of service or 
any incident therein.  Moreover, the 
examiner is requested to offer further 
opinions as to whether it is as likely as 
not that the veteran's current 
cardiovascular disorder is the result of 
the veteran's possible in-service 
exposure to carbon monoxide and asbestos 
in the boiler room aboard the USS Blandy 
or the result of his in-service use of 
the drug Copyronil, which has since been 
recalled by the FDA.  If the examiner is 
unable to provide the requested opinions, 
the reports should so state.  Any opinion 
provided should be supported by a 
complete rationale.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of the 
appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




